                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO


    Olga Malave,                                           Case No. 1:18cv2747

                                    Plaintiff,             JUDGE PAMELA A. BARKER
                   -vs-
                                                           Magistrate Judge Jonathan D. Greenberg

    Andrew Saul,                                           MEMORANDUM OPINION
    Commissioner of Social Security,                       AND ORDER

                                    Defendant.

         This matter is before the Court upon the Report and Recommendation of Magistrate Judge

Jonathan D. Greenberg (Doc. No. 20), recommending that the decision of the Commissioner be

remanded for further proceedings. The Commissioner has indicated that he will not be filing

Objections to the Report and Recommendation. (Doc. No. 21.) For the following reasons, the Report

and Recommendation is ADOPTED. The decision of the Commissioner is VACATED and the case

is REMANDED for further consideration consistent with the Report & Recommendation.

I.       Background

         On November 28, 2018, Plaintiff Olga Malave filed a Complaint (Doc. No. 1) challenging the

final decision of the Defendant, Andrew Saul, Commissioner of Social Security (“Commissioner”), 1

denying her application for Period of Disability (“POD”) under Title II of the Social Security Act, 42




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to Fed. R.
Civ. P. 25(d).
U.S.C. §§ 416(i), 423, and 1381 et seq. (“Act”). Pursuant to Local Rule 72.2(b), the case was referred

to Magistrate Judge Greenberg.

        On October 22, 2019, the Magistrate Judge issued a Report and Recommendation, in which

he found that the ALJ’s evaluations of the opinions of treating physicians Dr. Vazquez and Dr. Freiss

are not supported by substantial evidence.         (Doc. No. 20.) The Magistrate Judge, therefore,

recommended that the decision of the Commissioner denying Malave’s application for benefits be

vacated and the case remanded for further proceedings consistent with the Report &

Recommendation. (Id.) Objections to the Report and Recommendation were to be filed within 14

days of service. On October 28, 2019, the Commissioner filed a Response, in which he indicated he

would not be filing Objections. (Doc. No. 21.)

II.     Standard of Review

        The applicable standard of review of a Magistrate Judge’s Report and Recommendation

depends upon whether objections were made to that report. When objections are made, the district

court reviews the case de novo. Specifically, Federal Rule of Civil Procedure 72(b) states in pertinent

part:

           The district judge must determine de novo any part of the magistrate judge’s
           disposition that has been properly objected to. The district judge may accept,
           reject, or modify the recommended disposition; receive further evidence; or
           return the matter to the magistrate judge with instruction.

Although the standard of review when no objections are made is not expressly addressed in Rule 72,

the Advisory Committee Notes to that Rule provide that “[w]hen no timely objection is filed, the

court need only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” See Fed. R. Civ. P. 72, Advisory Committee Notes. Moreover, in Thomas v. Arn,

474 U.S. 140, 150 (1985), the United States Supreme Court explained that “[i]t does not appear that

                                                     2
Congress intended to require district court review of a magistrate judge’s factual or legal conclusions,

under a de novo or any other standard, when neither party objects to those findings.”

III.   Analysis and Conclusion

       Here, as stated above, no objections were filed to the Report and Recommendation of

Magistrate Judge Greenberg that the decision of the Commissioner be vacated and the case remanded.

This Court has nonetheless carefully and thoroughly reviewed the Report and Recommendation, and

agrees with the findings set forth therein. The Report and Recommendation of Magistrate Judge

Greenberg is, therefore, ADOPTED.          The decision of the Commissioner denying Plaintiff’s

application for benefits is VACATED and the case is REMANDED for further proceedings consistent

with the Report & Recommendation.

       IT IS SO ORDERED.



                                                         s/Pamela A. Barker_
Date: October 28, 2019                                 PAMELA A. BARKER
                                                       U. S. DISTRICT JUDGE




                                                   3
